Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/21/22, with respect to foreign patent documents 5 and 7, and nonpatent literature documents 2, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 13-20, 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, as set forth below, of U.S. Patent No. 11,317,306 B2 to Wei. Although the claims at issue are not identical, they are not patentably distinct from each other.
AS to claim 1, claim 1 of Wei discloses a method of A method of wireless communications by a user equipment (UE) capable of MIMO, comprising:
receiving a configuration, from a base station, of different parameters for periodic and aperiodic channel state information (CSI) reporting, wherein the different parameters indicate at least one of what resources to measure or what information to report (“the configuring comprises configuring the UE to measure and report CSI aperiodically …”); and
measuring and reporting periodic and aperiodic CSI according to the configuration (“receiving periodic CSI reporting …”).
AS to claim 2, claim 2 of Wei discloses the limitations recited therein, as is evident from an inspection of the respective limitations.
AS to claim 3, claim 3 of Wei discloses the limitations recited therein, as is evident from an inspection of the respective limitations.
AS to claim 4, claim 4 of Wei discloses the limitations recited therein, as is evident from an inspection of the respective limitations.
AS to claim 5, claim 5 of Wei discloses the limitations recited therein, as is evident from an inspection of the respective limitations.
AS to claim 6, claim 1 of Wei discloses the limitations recited therein, as is evident from an inspection of the respective limitations.
AS to claim 7, claim 6 of Wei discloses the limitations recited therein, as is evident from an inspection of the respective limitations.
AS to claim 8, claim 7 of Wei discloses the limitations recited therein, as is evident from an inspection of the respective limitations.
AS to claims 13-20, see double patenting rejections for claims 1-8 above, in the same order.
AS to claims 24-28, see double patenting rejections for claims 1-5 above, in the same order.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 13,15,1,3,24,26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2017/0303267 A1 to Shin et al.
As to claim 13, Shin discloses an apparatus for wireless communication by a UE capable of MIMO, comprising: a memory having executable instruction stored thereon; and a processor configured to execute the executable instruction to cause the apparatus to (Fig. 1, UE 101; paragraphs 25-29: MIMO, teaching that a UE would customarily comprise processors and memory as recited):
Receive a configuration, from a base station, of different parameters (see, e.g., paragraphs 47, 53, 43, teaching a base station configuring a UE) for periodic and aperiodic channel state information (CSI) reporting, wherein the different parameters indicate at least one of what resources to measure or what information to report; and measure and reporting periodic and aperiodic CSI according to the configuration (paragraphs 29, 30 and 51, teaching these limitations; in particular, note in paragraph 51 that the periodic reporting reports CQI, PMI and RI [“what information to report"] associated with "DL anchor carrier" ["what resources to measure"], and aperiodic reporting reports CQI, PMI and RI of "DL non-anchor carriers" ["what resources to measure"], teaching these limitation).
As to claim 15, Shin discloses the method as in the parent claim 13.
Shin further discloses wherein the different parameters comprise: 
a first set of information for period CSI reporting; and a second set of information for aperiodic CSI reporting (paragraphs 29, 30 and 51, teaching these limitations; in particular, note in paragraph 51 that the periodic reporting reports CQI, PMI and RI [“what information to report"] associated with "DL anchor carrier" ["what resources to measure"], and aperiodic reporting reports CQI, PMI and RI of "DL non-anchor carriers" ["what resources to measure", thus teaching the first set of information is CQI/PMI/RI for DL anchor carriers and the second set of information is CQI/PMI/RI for DL non-anchor carriers).
As to claims 1,24, see rejection for claim 13.
As to claims 3,26, see rejection for claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16,17,4,5,27,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0303267 A1 to Shin et al., in view of U.S. Patent Publication No. 2015/0146558 A11 to Yi et al. 
As to claim 16, Shin discloses the method as in the parent claim 13.
Yi further discloses the second set of information, but not the first set of information, comprises precoding matrix indicator (PMI) and rank indication (RI) information. (paragraphs 100 and 102).
Before the effective filing date, it would have been obvious to a PHOSITA to utilize the teachings of Yi, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim, at least because it would have been obvious that Yi’s configuration of the second information could be adopted for Shin’s second information. Shin and Yi are also in the same field of endeavor with regard to reporting feedback on channel/reception quality. The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Yi, paragraphs 1-12). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 17, Shin and Yi teach the method as in the parent claim 16.
Shin discloses wherein: the second set of information comprises second channel quality feedback information when CSI is reported aperiodically using a physical uplink shared channel (PUSCH); and the first set of information comprises first channel quality feedback information when CSI is reported periodically using a physical uplink control channel (PUCCH). (paragraphs 29, 30 and 51, teaching these limitations; in particular, note in paragraph 51 that the periodic reporting reports CQI, PMI and RI associated with "DL anchor carrier" ["first set of information"] on PUCCH, and aperiodic reporting reports CQI, PMI and RI of "DL non-anchor carriers" ["second set of information"] on PUSCH)
Yi further discloses the second set of information comprises precoding matrix indicator (PMI) and rank indication (RI) information and the first set of information does not comprise PMI and RI. (paragraphs 100 and 102).
Before the effective filing date, it would have been obvious to a PHOSITA to utilize the teachings of Yi, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim, at least because it would have been obvious that Yi’s configuration of the second information could be adopted for Shin’s second information. For the same reason, Shin’s teaching of “the first set of information comprises first channel quality feedback information when CSI is reported periodically using a physical uplink control channel (PUCCH)” and Yi’s teaching of “the second set of information comprises precoding matrix indicator (PMI) and rank indication (RI) information and the first set of information does not comprise PMI and RI” are combinable to reject “the first set of information does not comprise PMI and RI information when CSI is reported periodically using a physical uplink control channel (PUCCH)” Shin and Yi are also in the same field of endeavor with regard to reporting feedback on channel/reception quality. The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Yi, paragraphs 1-12). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 4,27, see rejection for claim 16.
As to claims 5,28, see rejection for claim 17.

Claims 18-20,6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0303267 A1 to Shin et al., in view of U.S. Patent Publication No. 2014/0313912 A1 to Jongren et al.
As to claim 18, Shin discloses the method as in the parent claim 13.
Jongren discloses a first set of antenna ports for measuring and reporting CSI aperiodically; and a second set of antenna ports for measuring and reporting CSI periodically (paragraphs 91-100, 104, 137-144 and 151, disclosing configuring the UE by the eNodeB/BS to perform periodic or aperiodic CQI/CSI reporting on "a number of ports configured for CSI reporting", teaching this limitation) 
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Jongren, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim. Shin and Jongren are also in the same field of endeavor with regard to reporting feedback on channel/reception quality. The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Yi, paragraphs 1- 12; Jongren, paragraphs 1-30 ). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 19, Shin and Jongren teach the method as in the parent claim 18.
Jongren discloses wherein the second set of antenna ports comprises a subset of the first set of antenna ports (paragraphs 91-100, 104, 137-144 and 151, disclosing configuring the UE by the eNodeB/BS to perform periodic or aperiodic CQI/CS| reporting on "a number of ports configured for CSI reporting", where combinations of these configured ports teach this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Jongren, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim. Shin and Jongren are also in the same field of endeavor with regard to reporting feedback on channel/reception quality. The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Yi, paragraphs 1- 12; Jongren, paragraphs 1-30 ). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 20, Shin and Jongren teach the method as in the parent claim 18.
Jongren discloses wherein the processor is further configured to cause the system to receive signaling, from the base station, indicating of the first and second sets of antenna ports (paragraphs 91-100, 104, 137-144 and 151, disclosing configuring the UE by the eNodeB/BS to perform periodic or aperiodic CQI/CSI reporting on "a number of ports configured for CSI reporting", where combinations of these configured ports teach this limitation)

Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Jongren, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim. Shin and Jongren are also in the same field of endeavor with regard to reporting feedback on channel/reception quality. The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Yi, paragraphs 1- 12; Jongren, paragraphs 1-30 ). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 6-8, see rejection for claims 18-20.

Claims 21,22,9,10,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0303267 A1 to Shin et al., in view of U.S. Patent Publication No. 2014/0313912 A1 to Jongren et al., further in view of U.S. Patent Publication No. 2014/0098689 A11 to Lee et al.
As to claim 21, Shin and Jongren teach the method as in the parent claim 18.
Lee further comprising wherein the processor is further configured to cause the system to: receive an initial configuration of available antenna ports; and provide the base station an indication of a selection of a subset of the available antenna ports based on received signal measurements for the antenna ports (paragraphs 156-7 and 210, where WTRU specific ports can be configured; paragraphs 101: reporting signal measurements)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim. Shin and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality. The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30 ). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 22, Shin, Lee and Jongren teach the method as in the parent claim 20.
Lee discloses wherein the indication comprises at least one of a bitmap indicating selected antenna ports, wherein the bitmap comprises fewer bits than the number of available antenna ports or a precoding matrix indicating selected antenna ports, wherein the indication comprises an indication for selecting one of a plurality of pre-defined antenna port selection options. (paragraph 210, where the antenna port selection is performed through partitioning matrices).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim. Shin and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality. The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30 ). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 9, see rejection for claim 21.
As to claim 10,30, see rejection for claim 22.

Claims 14,2,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0303267 A1 to Shin et al., in view of U.S. Patent Publication No. 2014/0098689 A11 to Lee et al.
As to claim 14, Shin discloses the method as in the parent claim 13.
Lee discloses wherein the UE is capable of 3D MIMO with more than 8 antenna ports. (paragraph 131) 
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim. Shin and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality. The suggestion/motivation would have been to feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30 ). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 2,25, see rejection for claim 14.

Claims 11,12,23,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0303267 A1 to Shin et al., in view of U.S. Patent Publication No. 2014/0376485 A1 to Lee et al. (“Lee II”)
As to claim 11, Shin discloses the method as in the parent claim 1.
Lee II discloses wherein the configuration comprises a configuration for a composite resource constructed from a plurality of CSI RS resources configured for measuring and reporting CSI. (paragraph 31 and Fig. 8., disclosing combining CSI RS resources) 
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee II, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim. Shin and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality. The suggestion/motivation would have been to improve feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30; Lee II, 1-35 ). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 12, Lee II and Shin teach the method as in the parent claim 11.
Lee II discloses wherein the composite resource comprises a subset of a set of configured CSI RS resources (paragraph 31 and Fig. 8., disclosing the combined/composite CSI RS resources being a subset of the totality of CSI RS resources) 
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Lee II, in conjunction with and to modify the teachings of Shin, to teach the limitations of this claim. Shin and Lee are also in the same field of endeavor with regard to reporting feedback on channel/reception quality. The suggestion/motivation would have been to improve feedback methods relating to channel/reception quality. (Shin, paragraphs 1-7; Lee, paragraphs 1-6; Yi, paragraphs 1-12; Jongren, paragraphs 1-30; Lee II, 1-35 ). Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claims 23,29, see rejection for claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463